DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 06/14/2021 responsive to the Office Action filed 04/22/2021 has been entered. Claims 1, 3, 12 and 38 have been amended. Claims 12 and 22-29 were previously withdrawn. Claims 1-12 and 22-38 are pending in this application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered. 

Response to Arguments

Since claim 38 has been amended to address the correct dependency, the objection of claim 38 has been withdrawn.
Applicant’s arguments, see Amendments pages 7-9 filed 06/14/2021, with respect to the rejection of the claim 1 under 103 rejections have been fully considered and are persuasive. Upon searching and consideration, a new ground(s) of rejection is made in view of Banchelin (GB2250466) in view of Toriyama (US 2020/0238638-of record).

Claim Objections

Claim 34 is objected to because of the following informalities: Applicant has been recommended to replace “flexible casings” in line 2 with – the flexible casings --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the foaming agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kismarton (US 2007/0080481-of record).

With respect to claim 11, Kismarton teaches a portion of an aircraft assembled (Figs. 8 and 9) and, it is noted that the claim is considered product-by-process claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 30, 32-34, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Banchelin (GB2250466) in view of Toriyama (US 2020/0238638-of record).

With respect to claims 1 and 34, Banchelin teaches a method for fabricating a composite part (“a method for fabricating a golf club shaft in composite materials”, abstract), the method comprising: 
providing one or more bladders (“pg 2 li 19) into a cavity; 
laying up a preform that is made of fiber reinforced material and that includes the cavity (“covering the shaft with a composite material comprising fibres impregnated with a matrix of organic resin”, pg 2 li 22-24); 

removing the one or more bladders from the cavity (“the release of mandrel 9 and bladder 8 from the surrounding composite structure 1”, pg 7 li 11-12).
Banchelin differs from the clam in that Banchelin does not specifically teach that laying up a preform is followed by inserting one of more bladders into the cavity. However, one would have found it obvious to perform laying up the preform and then inserting the bladder with the mandrel into the cavity of the preform since it has been held that prior art reference is held to render prima facie obvious claims directed to a process by reversing the order of the prior art process steps. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959).

Banchelin differs from the clam in that Banchelin does not specifically teach that the bladder is loaded with expandable pellets; inflating the bladder is performed in response to a triggering condition that increases volumes of the expandable pellets and causes the pellets to force the flexible casing of the bladder outward; and deflating the bladder is performed by cooling the bladder.
In the same field of endeavor, a production method for a fiber-reinforced resin molded object for excellent precision and quality without using a large apparatus and 
Since Banchelin teaches epoxy pre-impregnated carbon fibres as the materials (pg 5 li 30-32) and further teaches that the moulding operation is performed by heating the mould and applying an internal pressure and the moulding cycle varies according to the nature and reactivity of the pre-impregnated materials used (pg 7 li 1-6), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banchelin with the teaching of Toriyama so that the skilled artisan would fill Toriyama’s powder mixture including the thermally expandable microcapsules in Banchelin’s bladder instead introducing a gas in the bladder, so that the bladder would be inflated and deflated by just controlling temperatures instead of introducing a gas while heating the mold for the purpose of obtaining excellent precision and quality using simple system and operation. 

With respect to claim 2, Banchelin as applied to claim 1 above teaches hardening the preform into a composite part while the one or more bladders are inflated (“The moulding operation is performed by heating the mould and applying an internal pressure exerted by introducing a gas into elastic bladder 8 in such a way as to compact composite structure 11 against surface 13 of mould 12.”, pg 6 li 35-pg 7 li 4).

With respect to claims 3, 32 and 33, Toriyama as applied in the combination regarding claim 1 above further teaches increasing volumes of the expandable pellets is performed via a foaming agent (“the encapsulated volatile solvent “) within the pellets 

With respect to claim 4, since Toriyama as applied in the combination regarding claim 1 above teaches filling the cavity of the fiber-reinforced resin base material with the powder mixture including un-expanded thermally expandable microcapsules and another powder directly (Pa [0030]), one would have found it obvious to insert the powder mixture into the cavity of the preform directly or use both methods of inserting the powder mixture in the bladder and inserting the powder mixture into the cavity of the preform for the same purpose of applying the pressure to the preform so as to obtain excellent precision and quality using simple system and simple work.

With respect to claim 5, even if Banchelin as applied to claim 1 above teaches using one bladder inside the preform, one would have found it obvious to use multiple bladders in the preform for the purpose of applying the pressure to the preform, since it has been held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

With respect to claims 6 and 7, Banchelin as applied to claim 1 above teaches arranging the bladder within the cavity or selecting shape of the bladder based on a cross-sectional shape of the cavity (“a tubular bladder”, pg 2 li 19 and Fig. 7).

With respect to claim 8, Banchelin as applied to claim 1 above further teaches laying the preform up against a mandrel prior to inflating the bladder (“placing the covered mandrel in a mould having a surface defining the required final shape of the shaft”, pg 2 li 25-27).

With respect to claim 9, Toriyama as applied in the combination regarding claim 1 above further teaches increasing the volumes of the pellets via releasing gas by triggering the foaming agent (“By heating the thermally expandable microcapsules, …the encapsulated volatile solvent evaporates and vaporizes, thereby increasing the pressure inside the thermally expandable microcapsules.”, Pa [0016]).

With respect to claim 10, Toriyama as applied in the combination regarding claim 1 above teaches that the triggering condition is temperature triggered reactions (“By heating the thermally expandable microcapsules, …the encapsulated volatile solvent evaporates and vaporizes, thereby increasing the pressure inside the thermally expandable microcapsules.”, Pa [0016]). 

With respect to claim 30, Banchelin as applied to claim 1 above further teaches laying up the preform that is made of fiber reinforced material comprises laying up a 

With respect to claim 37, Banchelin as applied the claim 1 above teaches including one or more bars of rigid material (“a rigid mandrel”) within the bladder (pg 2 li 19-21).

With respect to claim 38, even if Banchelin as applied to claim 37 above does not specifically teach that the one or more bars (“mandrel”) are hollow, since Banchelin only teaches the length of the bar (“mandrel”) (“a rigid mandrel having a length at least equal to the length of the shaft required”, pg 2 li 20-21), choosing either the bar is hollow or not is an obvious engineering design. It has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Banchelin (GB2250466) in view of Toriyama (US 2020/0238638-of record) as applied to claim 1 above, and further in view of Queiroz Da Fonseca et al. (US 2020/0148851-of record).

With respect to claim 31, the combination as applied to claim 1 above does not specifically teach that the pellets each comprises a matrix of flexible material having airtight pockets.

One would have found it obvious to substitute Queiroz Da Fonseca’s expandable, blowing agent-containing pellets for Toriyama’s expandable pellets for the purpose of obtaining the same effect and further for blowing agent capacity/storage stability.

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Banchelin (GB2250466) in view of Toriyama (US 2020/0238638-of record) as applied to claim 1 above, and further in view of Svedberg et al. (WO 2014/037361-of record).

With respect to claims 35 and 36, the combination as applied the claim 1 above does not specifically teach that deflating the one or more bladders comprises piercing the one or more bladders or operating a port at the one or more bladders.
Svedberg relates to a method of preparing expanded thermoplastic microspheres comprising a polymer shell encapsulating a foaming agent (pg 2 li 9-11). Svedberg teaches that the method comprising heating the expandable microspheres within a flexible container to effect expansion of said microspheres, and withdrawing gas from said flexible container (pg 2 li 11-13) and gas is withdrawn from the flexible container, 
One would have found it obvious to perform withdrawing the gas from the bladder after the expansion of the microspheres, i.e. during deflating the bladder, through a conduit by use of sub-atmospheric pressure or vacuum for the purpose of ensuring that foaming agent leaking out from the microspheres do not form an explosive mixture with air in the bladder.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742